Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 1 of 10

AQ) 40 (Rey. 0012) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

EDWARD THOMAS KENNEDY

Plaintiff(s)
v.
ROBERT H. HODGES, ERIC G. BRUGGINK,

MARGARET M. SWEENEY, VICTOR J. WOLSKI, and
UNITED STATES COURT OF FEDERAL CLAIMS,

Civil Action No.

Mee ee ee ne eee ie eee eee ee ete

De fomdant{s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ROBERT H. HODGES, individually and officially,
° 717 Madison Place, NW
Washington, DC 20439,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
EDWARD THOMAS KENNEDY
800 Court St., Apt 223
Reading, PA 19601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 2 of 10

AQ 440 (Rev. 06°12) Summons ina Civil Action (Page 4)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

was received by me on {date}

© I personally served the simmons on the individual at fpiace)

on (date) ;or

© | left the summons at the individual’s residence or usual place of abode with fname)
a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

I served the summons on fname of individual) , who is

designated by law to accept service of process on behalf of fname of organization)

On f{date) or
© 1 returned the summons unexecuted because :or
© Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 3 of 10

AO Ha (Rev. de 12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

EDWARD THOMAS KENNEDY

Plaimtiffts)
v.
ROBERT H. HODGES, ERIC G. BRUGGINK,

MARGARET M. SWEENEY, VICTOR J. WOLSKI, and
UNITED STATES COURT OF FEDERAL CLAIMS,

Civil Action No.

Defendant(s}

SUMMONS IN A CIVIL ACTION

To: (Duféendent's name ane addressj/ERIC G. BRUGGINK, individually and officially,
, 717 Madison Place, NW
Washington, DC 20439,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
EDWARD THOMAS KENNEDY
800 Court St., Apt 223
Reading, PA 19601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Sigrtatioe af Clerk ar Deputy Clerk
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 4 of 10

AQ 40 (Rev, 00'12) Summons ina Civil Action {Puge 3)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for fname of individual and title, if any)

was received by me on (dare)

© I personally served the summons on the individual at (place)

On (date) :or

© I left the summons at the individual’s residence or usual place of abode with fname)
, a person of suitable age and discretion who resides there,

ON (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on frame of individual) , who is

designated by law to accept service of process on behalf of (name of organization}

On (date) ; Or
© I returned the summons unexecuted because or
CO Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 5 of 10

AQ 440 (Rev. G12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

EDWARD THOMAS KENNEDY

Plaintiffs)
Vv.
ROBERT H. HODGES, ERIC G. BRUGGINK,

MARGARET M. SWEENEY, VICTOR J. WOLSKI, and
UNITED STATES COURT OF FEDERAL CLAIMS,

Civil Action No.

Seer ener ge Nee em Ce eee ge Oe ee Oe ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ced ned ow individually and officially,
Washington, DC 20439,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

I e¢ and address are:
whose name and address are EDWARD THOMAS KENNEDY

800 Court St., Apt 223
Reading, PA 19601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signatioe of Clerk or Deputy Clerk
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 6 of 10

AO 40 (Rev. G0'12) Summons ina Civil Action (Page 3)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for fname of individuet and title, if anv)

was received by me on fdate)

[ I personally served the summons on the individual at (piace)

on fdute) or

CI feft the summons at the individual’s residence or usual place of abode with fname)
. a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on frame of individual) , who is

designated by law to accept service of process on behalf of fname of organization)

On (daw) ;or
© I returned the summons unexecuted because :or
O Other fspecifid:
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information ts true.

Date:
Server's signature

Printed name and tide

Server's address

Additional information regarding attempted service, etc:
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 7 of 10

AC) HO (Rev. 00°12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

EDWARD THOMAS KENNEDY

Plaintiff(s)
Vv.
ROBERT H. HODGES, ERIC G. BRUGGINK,

MARGARET M. SWEENEY, VICTOR J. WOLSKI, and
UNITED STATES COURT OF FEDERAL CLAIMS,

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

s VICTOR J. WOLSKI, individually and officially,
717 Madison Place, NW
Washington, DC 20439,

To: (Defendant's name and adress

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

ho: e and address are:
whose name and address are EDWARD THOMAS KENNEDY
800 Court St., Apt 223
Reading, PA 19601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 8 of 10

AG) 0 (Rev. Ge 12) Summons ina Civil Action {Page 2)

Civil Action No,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and tithe, if anv)

was received by me on fdate)

© I personally served the summons on the individual at (place)

on (date) ;or

© I left the summons at the individual’s residence or usual place of abode with fname)
. @ person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on fname of individual) . who is

designated by law to accept service of process on behalf of (name of organization)

On fdate) ;or
© I returned the summons unexecuted because vor
CV Other (specifi:
My fees are $ for travel and $ for services, for a total of $ 0

1 declare under penalty of perjury that this information is truc.

Date:
Server's signature

Printed nume and title

Server 's address

Additional information regarding attempted service, etc:
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 9 of 10

AQ Ho (Rev. de12) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

EDWARD THOMAS KENNEDY

Plaintifits)
v.
ROBERT H. HODGES, ERIC G. BRUGGINK,

MARGARET M. SWEENEY, VICTOR J. WOLSKI, and
UNITED STATES COURT OF FEDERAL CLAIMS,

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) SNITED STATES COURT OF FEDERAL CLAIMS
, 717 Madison Place, NW
Washington, DC 20439,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whoge name and address are:
EDWARD THOMAS KENNEDY
800 Court St., Apt 223
Reading, PA 19601

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 1:19-cv-02766-UNA Document 1-2 Filed 09/13/19 Page 10 of 10

AQ HO (Rev. do 12) Summons ina Civil Action (Page 3)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for fname of individual and title, ifanvy)

was received by me on fdate)

© I personally served the summons on the individual at (piace)

on (date) OF

© J left the summons at the individual's residence or usual place of abode with fname)
, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on frame of individiat) , who is

designated by law to accept service of process on behalf of (name of organization)

On fete) ;or
| returned the summons unexecuted because ; Or
OF Other (specifi:
My fees are $ for travel and $ for services, for a total of $ 0

I declare under penalty of perjury that this information is true.

Date:
Severs signature

Printed name anid title

Server's address

Additional information regarding attempted service, etc:
